--------------------------------------------------------------------------------

Exhibit 10.5.4
 
INTER-COMPANY LOAN AGREEMENT
 
This Inter-Company Loan Agreement (the “Agreement”) is entered into as of this
1st day of January, 2012 (the “Effective Date”), by and among Employers Mutual
Casualty Company (“EMCC”), Union Insurance Company of Providence, Hamilton
Mutual Insurance Company, EMC Property & Casualty Company (the foregoing three
(3) companies are hereinafter collectively referred to as the “EMCC
Subsidiaries”), EMCASCO Insurance Company, Illinois EMCASCO Insurance Company,
Dakota Fire Insurance Company and EMC Reinsurance Company (the foregoing four
(4) companies are hereinafter collectively referred to as the “Group
Subsidiaries”) (EMCC and each undersigned company are hereinafter collectively
called the “Companies” or, individually, the “Company”).
 
WHEREAS, one or more of the Companies may, from time to time, have funds
available for short-term investment purposes or have a short-term need for
general working capital; and
 
WHEREAS, the Companies desire to enter into a written agreement, in accordance
with the terms and conditions set forth herein, by which the Companies may lend
to and borrow from one another; and
 
WHEREAS, the Companies are authorized by their respective Boards of Directors to
lend to and borrow from one another and to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the Companies agree as follows:
 
I.      AMOUNT AND TERMS OF ADVANCES AND BORROWINGS
 
 
A.
Intercompany Loans.  The Companies agree on the terms and conditions set forth
in this Agreement to lend to and borrow monies from one another (each borrowing
a “Loan”) from time to time from the date hereof until this Agreement is
terminated.

 
 
B.
Limitation on Loans.  No Loans may:

 
 
a.
Exceed, in the aggregate (which shall include both principal and accrued
interest), more than five percent (5%) of the lending Company’s admitted assets
as of December 31 of the preceding year; or

 
 
b.
Cause the lending Company, at the time such Loan is made, to violate any
applicable law or regulation regarding the solvency of an insurance company.

 
 
C.
Interest on Loans.

 
 
a.
Subject to the other provisions of this Section I.C., interest shall accrue on
each Loan at the rate of 125 basis points over the 1 month LIBOR Ask Rate in
effect as of 4:00 p.m. Central Time on the date of the Loan.  Interest shall be
calculated on the basis of a 365-day year from the actual number of days
elapsed.  The outstanding principal balance of any Loan, together with all
interest accrued thereon, shall be due and payable within ten (10) business days
of a demand by the lending Company.

 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
Any interest payment due and payable hereunder by any Company is independent of
any interest payments required to be made by the other parties to this
Agreement.  EMCC shall calculate the amount of interest payable by the borrowing
Company to the lending Company and, upon request, shall provide supporting
documentation as to the calculation thereof.

 
 
D.
Conditions of Loans.

 
 
a.
Each lending Company, in its sole discretion, shall determine if it will make a
Loan to a borrowing Company based on whether it has sufficient funds for its
daily operations and whether such Loan will be an appropriate investment under
state regulations and its corporate investment policy limitations.  No Company
is obligated to make a Loan to another Company.

 
 
b.
The maximum term of a Loan shall be one hundred eighty (180)
days.  Each  borrowing  Company may, from time to time,  prepay  all, or
any  part, of any  outstanding  unpaid  principal amount without  penalty or
premium.  All Loan payments shall be applied to accrued and outstanding interest
first, with the balance, if any, applied to principal.

 
 
E.
Loan Requests.  Each request for a Loan shall be made in writing by the
Treasurer of the borrowing Company and approved by the Chief Financial Officer
of the lending Company.

 
 
F.
Repayment.  The borrowing Company shall repay to the lending Company, within ten
(10) business days of the lending Company’s demand or at the end of the one
hundred eighty (180) day maximum lending term, whichever comes first, the
outstanding principal of any Loan amount, together with any interest accumulated
thereon.

 
 
G.
Default.



 
a.
Any delay in the payment of principal or interest due on a Loan made by a
lending Company to a borrowing Company, in accordance with the terms and
conditions of this Agreement, which continues for ten (10) or more business days
shall constitute an Event of Default under this Agreement.



 
b.
If an Event of Default occurs, is continuing, and is not waived by the lending
Company; then, in each and every case, all principal outstanding, together with
interest accrued thereon, shall become immediately due and payable without
further notice to the borrowing Company.  If the borrowing Company fails to cure
any Event of Default within ten (10) business days, the lending Company shall
have the option to terminate this Agreement with such borrowing Company.  In the
event that this Agreement is terminated with respect to such borrowing Company
pursuant to this Section I.G., all Loans then outstanding between such borrowing
Company and  all other parties to this Agreement shall also become immediately
due and payable, without further notice to the borrowing Company, together with
accrued interest thereon.

 
 
2

--------------------------------------------------------------------------------

 
 
 
H.
Documentation.

 
 
a.
The obligations of any Company to repay all Loans made to it pursuant to this
Agreement, together with interest thereon, shall be fully binding and
enforceable without the execution of any promissory note or other evidence of
indebtedness.  Nevertheless, if any lending Company so requests, a borrowing
Company hereby agrees to duly execute and deliver to the lending Company a
negotiable promissory note satisfactory to the lending Company evidencing the
Loan outstanding hereunder.  Expenses incurred and payments received shall be
allocated to each applicable Company in conformity with customary accounting
practices consistently applied, and the books, accounts and records of each
applicable party shall be maintained to clearly and accurately disclose the
precise nature and details of the transaction, including such accounting
information as is necessary to support the reasonableness of the charges or fees
to the respective parties.

 
 
b.
The records of all Loans that are made pursuant to this Agreement shall be kept
by EMCC on behalf of all of the parties.

 
 
I.
Intercompany Account.  EMCC shall maintain a ledger in which all Loans and all
repayments shall be recorded.  EMCC shall give each Company access to such
ledger and other records related to the Loans involving such Company.  All
transfers of funds for any Loan will be conducted through the trust accounts of
the respective Companies at Mellon Bank, or any successor thereto.

 
 
J.
Covenants.  At all times that there is an outstanding Loan pursuant to this
Agreement, each Company shall:

 
 
a.
Maintain its corporate existence in good standing under the laws of the
jurisdiction of its incorporation or organization and conduct and operate its
business in a lawful manner; and

 
 
b.
Comply, in all material respects, with all applicable laws, rules, regulations
and orders, including, but not limited to, the insurance laws, rules,
regulations and orders of each jurisdiction in which the Company is licensed to
do business.

 
II.           MISCELLANEOUS
 
 
A.
Disputes.  Any disputes arising out of (i) the interpretation of this Agreement;
or (ii) any Loans shall be submitted for final and binding resolution as
follows:

 
 
a.
With respect to disputes (1) between or among EMCC and/or one or more of the
EMCC Subsidiaries; or (2) between or among two or more of the Group
Subsidiaries, to the Vice President – Treasurer, Chief Financial Officer and
General Counsel of such Company(ies) engaged in the dispute; or

 
 
b.
With respect to disputes between EMCC and one or more of the Group Subsidiaries,
to the Inter-Company Committees of the Boards of Directors of EMCC and EMC
Insurance Group Inc., respectively, pursuant to the terms of the joint Charter
of the two Inter-Company Committees then in effect.

 
 
3

--------------------------------------------------------------------------------

 
 
 
B.
Limitation of Liability.  No party shall have any liability under this
Agreement, including liability for its own negligence, for damages, losses or
expenses suffered by the other party(ies) as a result of the performance or
non-performance of such party’s obligations hereunder, unless such damages,
losses or expenses are caused by or arise out of the willful misconduct or gross
negligence of such party or a breach by such party.  In no event shall any party
have any liability to the other parties for indirect, incidental or
consequential damages that such other party or any third party may incur or
experience on account of the performance or non-performance of such party’s
obligations hereunder.  The provisions of this Section II.B. shall survive the
termination of this Agreement.

 
 
C.
Term.  This Agreement shall commence on the Effective Date and will continue in
effect until terminated as follows; provided, however, that prior to the
effective date of the termination of the Agreement, EMCC shall provide notice of
such termination to the applicable regulatory authorities in the States of Iowa
and/or North Dakota:

 
 
a.
By EMCC, upon ninety (90) days prior written notice to all other Companies;

 
 
b.
By any Company, but only with respect to such party, upon ninety (90) days prior
written notice to all other Companies;

 
 
c.
By any Company, immediately upon notice to a breaching Company, if the breaching
Company’s material breach of this Agreement, other than an Event of Default,
continues uncured for thirty (30) days after both the nature of that breach and
the necessary cure or correction has been agreed upon by the parties or
otherwise determined by the dispute resolution procedure set forth in Section
II.A., above; provided that if all of the parties to this Agreement agree, or it
is determined by the dispute resolution procedure that the material breach is
not capable of being cured or corrected, the termination shall be effective
immediately upon notice;

 
 
d.
By any party, but only with respect to such party, immediately upon notice to
all other parties, if it determines that performance of its rights or
obligations under this Agreement is, or becomes, illegal; or

 
 
e.
By any party, but only with respect to such party, if that party determines that
its compliance with any law or regulation or any guideline or request from any
governmental authority would create a cost or increase the cost of providing a
Loan to another party under this Agreement, unless the other party agrees to pay
amounts sufficient to indemnify for such cost or increase in total cost.

 
 
D.
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties on this subject matter and shall replace and supersede any prior
agreement or understanding of the parties, whether written or oral, on this
subject not expressed or referred to in this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
E.
Amendment.  This Agreement may not be amended except by written instrument
signed by all parties hereto.  Any amendments hereto shall be subject to
approval by the applicable regulatory authorities in the States of Iowa and/or
North Dakota, if such approval is required pursuant to applicable law.

 
 
F.
Waivers.  Any party hereto may (a) extend the time for performance of any
obligation or other act or (b) waive compliance with any of the agreements
contained herein.  No wavier of any term shall be construed as a waiver of the
same term in any other situation or a waiver of any other term of this
Agreement.  The failure of any party to assert any of its rights hereunder will
not constitute a waiver of any such rights.

 
 
G.
Severability.  If any provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, such provision
shall be deemed severable and all other provisions of this Agreement shall
nevertheless remain in full force and effect.

 
 
H.
Governing Law.  This Agreement shall be governed by and construed with the
substantive laws of the State of Iowa, without giving effect to any
choice-of-law rules that may require the application of the laws of another
jurisdiction.

 
 
I.
Regulatory Approval.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement shall not become effective until approved by the
applicable regulatory authorities in the States of Iowa and North Dakota, if
such approval is required pursuant to applicable law.

 
Remainder of page intentionally left blank.
 
 
5

--------------------------------------------------------------------------------

 
 
In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Agreement on the dates recorded below.
 
EMPLOYERS MUTUAL CASUALTY
 
UNION INSURANCE COMPANY OF
COMPANY
 
PROVIDENCE
         
By:
/s/ Bruce G. Kelley
 
By:
/s/ Lisa A. Stange
         
Print Name:
Bruce G. Kelley
 
Print name
Lisa A. Stange
         
Its:
President & CEO
 
Its:
V.P., CIO & Treasurer
         
Date:
01/03/2012
 
Date:
01/03/2012

 
EMC PROPERTY & CASUALTY
 
EMCASCO INSURANCE COMPANY
COMPANY
             
By:
/s/ Richard W. Hoffmann
 
By:
/s/ Ronald W. Jean
         
Print Name:
Richard W. Hoffmann
 
Print name
Ronald W. Jean
         
Its:
V.P., General Counsel & Secretary
 
Its:
Executive Vice President
         
Date:
01/03/2012
 
Date:
01/03/2012

 
ILLINOIS EMCASCO INSURANCE
 
DAKOTA FIRE INSURANCE COMPANY
COMPANY
             
By:
/s/ Jason R. Bogart
 
By:
/s/ Kevin J. Hovick
         
Print Name:
Jason R. Bogart
 
Print name
Kevin J. Hovick
         
Its:
Vice President
 
Its:
Executive Vice President
         
Date:
01/03/2012
 
Date:
01/03/2012

 
HAMILTON MUTUAL INSURANCE
 
EMC REINSURANCE COMPANY
COMPANY
             
By:
/s/ Mark E. Reese
 
By:
/s/ Ronnie Hallenbeck
         
Print Name:
Mark E. Reese
 
Print name
Ronnie Hallenbeck
         
Its:
Senior Vice President & CFO
 
Its:
President & COO
         
Date:
01/03/2012
 
Date:
01/03/2012

 
 
6

--------------------------------------------------------------------------------